Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “#906” has been used to designate both the Network interface module and the Message packaging module in Figure 9A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #908.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 12 and 16-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
using a machine learning algorithm to identify patterns in the content that are indicative of fraud", claim 12 recites the limitation “…using the received feedback and the message in to train a machine learning algorithm”, claim 16 recites the limitation “…the system for providing SMS fraud protection to use a machine learning algorithm to identify patterns that are indicative of fraud”, and claim 17 recites the limitation, “the machine learning algorithm evaluates a source of the message for transmittal, the content in the message, content associated with the link, any requests for financial information in the content associated with the link, an application available for download at the link, or a combination thereof.”
The limitations in question do not satisfy the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The specification does not describe the limitation in sufficient detail so that one of ordinary skill in the art would recognize that the applicant had possession of the claimed invention.
In MPEP 2163 (I)(A), while “There is a presumption that an adequate written description of the claimed invention is present when the application is filed”, it also states “, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.”
In MPEP 2161.01, "computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description". And MPEP 2161.01(I) "generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed." For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. 


In this case the specification does not provide sufficient details to "using a machine learning algorithm to identify patterns in the content that are indicative of fraud.” No algorithm or steps/procedure for performing the functions are found, explained at all or in sufficient detail. The portions of the specification relating to "machine learning reasoning" are found in Figures 6, 9, paragraphs [0033-0040] and [0059-0060]. 
As in MPEP 2161.01 (I), “a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). A person skilled in the art would not understand that the applicant have invented, and been in possession of, the invention as broadly claimed. The description of a desirable machine learning algorithm that receives as input data 602-610, as in [0033], for obtaining a fraud score, does not entitle the inventor to claim any and all means for achieving that objective as claimed.
Furthermore, As in MPEP 2161.01 (I), "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
While machine learning might be known, description as to how the applicant intends to implement "a machine learning algorithm to identify patterns in the content that are indicative of fraud" is not described. Therefore, the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention under 35 U.S.C. 112(a) .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 13 does not fall within at least one of the four categories of patent eligible subject matter because “storage system” may include transitory signals. The specification recites that a “storage system” may include, but is not limited to, “any computer readable storage media”, “a single storage device”, or “multiple storage devices or sub-systems” ([0048]). Further, a “processing system” may include a software processor, which is software per se. The specification recites that the processing system “may include one or more processors and/or other circuitry that retrieves and executes software…,” ([0047]) which does not exclude a software processing system. Therefore, taken altogether, claim 13 is directed to non-statutory subject matter.
Claims 14-17 are rejected as they fall together accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9, 11, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0152471, hereinafter Jakobsson ‘471.
	Regarding claim 1, Jakobsson ‘471 discloses a method for SMS fraud detection (Figure 1, described in [0030]; Figure 2, described in [0037]), the method comprising: 
receiving a message for transmittal via SMS for a recipient (Figure 2 #202, described in [0038]); 
assigning a fraud score to the message (Figure 2 #210, described in [0039]); 
appending, to the message, a trust indicator based on the fraud score (Figure 2 #212, described in [0058]); and 
sending the message with the trust indicator to the recipient via SMS (Figure 2 #212, described in [0058]).
	
Regarding claim 2, Jakobsson ‘471 discloses the method of claim 1 as set forth above, wherein assigning a fraud score comprises: checking a link included in the message (Figure 3 #306, described in [0073]); and calculating the fraud score based on the link (Figure 3 #308, described in [0076]).
	
Regarding claim 3, Jakobsson ‘471 discloses the method of claim 2 as set forth above, further comprising: checking content in the message (Figure 3 #302, described in [0064]); wherein the fraud score is calculated based on the link and any checked content (Figure 3 #308, described in [0076]).
	

	
Regarding claim 7, Jakobsson ‘471 discloses the method of claim 1 as set forth above, wherein the trust indicator is included as metadata in the message ([0144]).
	
Regarding claim 9, Jakobsson ‘471 discloses the method of claim 1 as set forth above, wherein the trust indicator is a string (Figure 12 #1208, described in [0167]).
	
Regarding claim 11, Jakobsson ‘471 discloses the method of claim 1 as set forth above, further comprising: appending a feedback option to the message (Figure 13A #1306; Figure 13B #1324; [0180-0181]); and receiving feedback via the feedback option from the recipient (Figure 13A #1308, described in [0182]).
	
Regarding claim 13, Jakobsson ‘471 discloses a system for providing SMS fraud protection ([0025]; Figure 1, described in [0030]), comprising: a processing system ([0025]); a storage system ([0025]); and instructions for an SMS gateway service stored on the storage system that ([0025]; [0037]), when executed by the processing system ([0025]), direct the system for providing SMS fraud protection to at least: receive a message for transmittal via SMS for a recipient (Figure 2 #202, described in [0038]); assign a fraud score to the message (Figure 2 #210, described in [0039]); append, to the message, a trust indicator based on the fraud score (Figure 2 #212, described in [0058]); and send the message with the trust indicator to the recipient via SMS (Figure 2 #212, described in [0058]).
	
Regarding claim 14, Jakobsson ‘471 discloses the system of claim 13 as set forth above, wherein the instructions to assign the fraud score direct the system for providing SMS fraud protection to: check a 
	
Regarding claim 15, Jakobsson ‘471 discloses the system of claim 14 as set forth above, wherein the instructions to assign the fraud score direct the system for providing SMS fraud protection to further: check content in the message (Figure 3 #302, described in [0064]); wherein the fraud score is calculated based on the link and any checked content (Figure 3 #308, described in [0076]).
	
Regarding claim 18, Jakobsson ‘471 discloses one or more computer-readable storage media having instructions for an SMS gateway service stored thereon that, when executed by a computing system, direct the computing system to at least ([0025]): receive a message for transmittal from an issuer or merchant via SMS for a customer (Figure 2 #202, described in [0038]), wherein the message comprises a promotion, a request for financial information, or payment information ([0065]); assign a fraud score to the message (Figure 2 #210, described in [0039]); append, to the message, a trust indicator based on the fraud score (Figure 2 #212, described in [0058]); and send the message with the trust indicator to the customer via SMS (Figure 2 #212, described in [0058]).
	
Regarding claim 19, Jakobsson ‘471 discloses the one or more computer-readable storage media of claim 18 as set forth above, wherein the instructions to assign the fraud score direct the computing system to: check a source of the message (Figure 2 #206, described in [0044]), the instructions to check the source of the message comprising determining whether the source is a valid issuer or merchant (Figure 8, described in [0100]); and calculate the fraud score based on the source (Figure 2 #212, described [0058]).
	
Regarding claim 20, Jakobsson ‘471 discloses the one or more computer-readable storage media of claim 19 as set forth above, wherein the instructions to assign the fraud score direct the computing .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson ‘471 in view of US Patent Application Publication 2020/0280530, hereinafter Kessler ‘530.

Regarding claim 4, Jakobsson ‘471 discloses the method of claim 3 as set forth above, but fails to explicitly disclose wherein checking the content comprises using a machine learning algorithm to identify patterns in the content that are indicative of fraud. 
However, Kessler ‘530 teaches wherein checking the content comprises using a machine learning algorithm (Kessler ‘530, Figure 5 #308, described in [0069]) to identify patterns in the content that are indicative of fraud (Kessler ‘530, [0072]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jakobsson ‘471 to incorporate the teachings of Kessler ‘530 to include 
	
Regarding claim 10, Jakobsson ‘471 discloses the method of claim 1 as set forth above, but fails to explicitly disclose wherein the trust indicator comprises a color. 
However, Kessler ‘530 teaches wherein the trust indicator comprises a color (Kessler ‘530, Figure 3 #174, described in [0050]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jakobsson ‘471 to incorporate the teachings of Kessler ‘530 to include the trust indicator comprising a color. Such modification would be desired to visually indicate to the recipient of the message that the message is potentially fraudulent (Kessler ‘530, [0050]).

Regarding claim 16, Jakobsson ‘471 discloses the system of claim 15 as set forth above, but fails to explicitly disclose wherein the instructions to check the link included in the message and check the content in the message directs the system for providing SMS fraud protection to use a machine learning algorithm to identify patterns that are indicative of fraud.
However, Kessler ‘530 teaches wherein the instructions to check the link included in the message and check the content in the message (Kessler ‘530, Figure 5 #308, described in [0069]) directs the system for providing SMS fraud protection to use a machine learning algorithm to identify patterns that are indicative of fraud (Kessler ‘530, [0072]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jakobsson ‘471 to incorporate the teachings of Kessler ‘530 to include wherein the instructions to check the link included in the message and check the content in the message directs the system for providing SMS fraud protection to use a machine learning algorithm to identify 
	
Regarding claim 17, Jakobsson ‘471 in view of Kessler ‘530 discloses the system of claim 16 as set forth above. Kessler ‘530 teaches wherein the machine learning algorithm (Kessler ‘530, Figure 5 #308, [0072]) evaluates the content in the message (Kessler ‘530, [0072]) or a combination thereof, but fails to explicitly disclose a source of the message for transmittal, content associated with the link, any requests for financial information in the content associated with the link, or an application available for download at the link. It is noted that, “or a combination thereof,” is an alternative form. Thus, the prior art need only satisfy at least one of: a source of the message for transmittal; the content in the message; content associated with the link; any requests for financial information in the content associated with the link; or an application available for download at the link.
However, Goutal ‘627 teaches wherein the machine learning algorithm evaluates (Goutal ‘627, Figure 2B) a source of the message for transmittal (Goutal ‘627, Figure 4A, [0145]), the content in the message (Goutal ‘627, Figure 4C, [0149]), content associated with the link (Goutal ‘627, Figure 4C, [0150]), any requests for financial information in the content associated with the link (Goutal ‘627, Figure 4C, [0149]), or an application available for download at the link (Goutal ‘627, Figure 4C, [0150]) or a combination thereof.
Therefore, it would have been obvious to have modified Jakobsson ‘471 in view of Kessler ‘530 to incorporate the teachings of Goutal ‘627 to include the machine learning algorithm evaluating a source of the message for transmittal, content associated with the link, any requests for financial information in the content associated with the link, or an application available for download at the link. Such modifications would be desired to train the machine learning algorithm to classify messages as potentially fraudulent (Goutal ‘627, [0132]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson ‘471 in view of US Patent Application Publication 2006/0069697 hereinafter Shraim ‘697.
	Regarding claim 5, Jakobsson ‘471 discloses the method of claim 2 as set forth above, but fails to explicitly disclose wherein checking the link comprises: accessing a webpage referenced by the link; and analyzing content of the webpage. 
However, Shraim ‘697 teaches wherein checking the link comprises (Shraim ‘697, Figure 5B #562): accessing a webpage referenced by the link (Shraim ‘697, Figure 5B #580, described in [0126]); and analyzing content of the webpage (Shraim ‘697, Figure 5B #580-592).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jakobsson ‘471 to incorporate the teachings of Shraim ‘697 to include accessing a webpage referenced by the link and analyzing content of the webpage. Such modification would be desired to determine if the link is live (Shraim ‘697, [0126]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson ‘471 in view of US Patent Application Publication 2017/0251006, hereinafter LaRosa ‘006.
	Regarding claim 8, Jakobsson ‘471 discloses the method of claim 1 as set forth above, but fails to explicitly disclose wherein the trust indicator is a numeric value. 
However, LaRosa ‘006 teaches wherein the trust indicator is a numeric value (LaRosa ‘006, [0064] and [0111]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jakobsson ‘471 to incorporate the teachings of LaRosa ‘006 to include the trust indicator is a numeric value. Such modification would be desired to allow manual review of messages for validity (LaRosa ‘006, [0111] and [0113]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson ‘471 in view of US Patent Application Publication 2018/0278627, hereinafter Goutal ‘627.
Regarding claim 12, Jakobsson ‘471 discloses the method of claim 11 as set forth above, but fails to explicitly disclose further comprising: using the received feedback and the message in to train a machine learning algorithm. 
However, Goutal ‘627 teaches further comprising: using the received feedback and the message in to train a machine learning algorithm (Goutal ‘627, Figure 3 #B42-B49, described in [0153-0154]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jakbosson ‘471 to incorporate the teachings of Goutal ‘627 to include using the received feedback and the message in to train a machine learning algorithm. Such modification would be desired to update the machine learning model and recalculate the fraud score if the user reports that a received email was incorrectly classified as likely malicious or legitimate (Goutal ‘627, [0154]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application 2014/0045456, regarding preventing illicit use of a telephony platform. Relevant to claims 1-3, 11, 13-15 and 18-20.
US Patent Application 2015/0067853, regarding detecting malicious mobile webpages. Relevant to claims 2-12, 14-17, and 20.
US Patent Application 2018/0083903, regarding filtering multimodal messages. Relevant to claims 1-6, and 11-20.
US Patent 11038916, regarding scanning of email attachments. Relevant to claims 1-3, 5, 7-10-11, 13-15, and 18-20.
US Patent Application 2017/0286961, regarding preventing electronic fraud. Relevant to claims 1-3, 5, 7, 9-10, 13-15, and 18-20. 
Navaney, Pavas et al. “SMS Spam Filtering Using Supervised Machine Learning Algorithms.” 2018 8th International Conference on Cloud Computing, Data Science & 
Delvia Arifin, Dea et al. “Enhancing spam detection on mobile phone Short Message Service (SMS) performance using FP-growth and Naive Bayes Classifier.” 2016 IEEE Asia Pacific Conference on Wireless and Mobile (APWiMob) (2016): 80-84. Regarding using FP-growth to improve precision of a Naïve Bayes Classifier. Relevant to claims 1, 3-4, 13, 15-18, and 20.
Liu, Zhijun et al. “Detecting and filtering instant messaging spam - a global and personalized approach.” 1st IEEE ICNP Workshop on Secure Network Protocols, 2005. (NPSec). (2005): 19-24. Regarding content-based filtering utilizing Bayesian Filtering (Bogofilter) and collaborative feedback-based filtering. Relevant to claims 1, 3-4, 6, 11-13, and 15-20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 8:30 AM-12:00 PM; 12:30-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.N.G./Examiner, Art Unit 4132                                                                                                                                                                                                        

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496